Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 1 of 8 PageID #: 2401




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

UNILOC 2017 LLC,

            Plaintiff,

v.                                       Civil Action No. 2:18-cv-508-JRG

SAMSUNG ELECTRONICS AMERICA, INC.
and SAMSUNG ELECTRONICS CO. LTD.,

            Defendants.




   SAMSUNG’S REPLY IN FURTHER SUPPORT OF ITS MOTION TO STRIKE
 PORTIONS OF THE EXPERT REPORT OF DR. WILLIAM “CHUCK” EASTTOM II
        AND UNILOC’S AMENDED INFRINGEMENT CONTENTIONS
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 2 of 8 PageID #: 2402




         In its Opposition, Uniloc concedes—as it must—that it was aware, since the beginning of the

claim construction process, of Samsung’s construction of “linked user identification module” as being

“the only one” which may be used with the claimed device. (See Dkt. 96, the “Opposition” or “Opp.,”

at 3-4). Given this undisputed knowledge, Uniloc’s argument relies almost entirely on its position that

the Court’s construction of “linked user identification module” was unexpected or unforeseeable at

“the time the original infringement contentions were served.”1 (Id. at 7-9 (quoting Azure Networks,

LLC v. CSR PLC, 2012 WL 12919538 (E.D. Tex. Dec. 4, 2012))). However, Uniloc’s support for its

position rests on dictum from Azure Networks regarding P.R. 3-6(a) that “appears to be at odds with

all the other cases from this district that address the issue.” Sycamore IP Holdings LLC v. AT&T Corp.,

2018 WL 1695231, at *9 (E.D. Tex. Apr. 6, 2018) (Bryson, J., sitting by designation). As Judge Bryson

stated in Sycamore IP Holdings, “[t]he great weight of authority in this district supports defendants’

position [i.e., that a plaintiff is permitted to amend its infringement contentions only when the court’s

construction was unexpected at the time of the parties’ claim construction briefing].” Id. at *5. Thus,

based on the undisputed timing and content of the disclosures of Samsung’s proposed claim

construction position, the Court’s construction was expected and foreseeable, and Uniloc’s Amended

Infringement Contentions (and, thus, the Easttom Report as well) are improper and should be struck.

For all of these reasons, and as demonstrated further below, there is no good cause for amending the

Infringement Contentions or allowing the Easttom Report to include infringement theories that were

never disclosed in the operative Infringement Contentions.

I.       THE COURT’S CONSTRUCTION OF “LINKED USER IDENTIFICATION
         MODULE” WAS NOT UNEXPECTED OR UNFORESEEABLE

         Foreseeability under P.R. 3-6(a) “is determined from the time of the claim construction

briefing, rather than from the time the original infringement contentions are served.” Sycamore


1
    All emphasis is added unless otherwise indicated.


                                                   1
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 3 of 8 PageID #: 2403




IP, 2018 WL 1695231, at *7. Uniloc’s argument that Azure Networks holds otherwise (see Opp. at

14) was addressed, and expressly rejected, by the Court in Sycamore IP. Specifically, in his decision

denying Sycamore’s attempt “to revive its case by amending its infringement contentions” following

claim construction—which is what Uniloc attempts to do here—Judge Bryson explained that any

position that foreseeability is determined from the time of the original infringement contentions “was

dictum in Azure Networks, since the case involved Local Patent Rule 3-6(b), not Rule 3-6(a).”

Sycamore IP, 2018 WL 1695231, at *7. In addition, Judge Bryson added that the dictum on which

Uniloc relies “has not been followed in other cases, and it appears to be inconsistent with all of the

other Eastern District decisions the Court has located addressing this issue.” Id. Accordingly,

Uniloc’s position that the Court’s claim construction was unforeseeable when its original

infringement contentions were served is legally irrelevant.

       Uniloc’s argument that the Court’s construction was also unforeseeable at the time of claim

construction briefing is likewise unavailing. Uniloc argues that, at that time, it “could not have

known which construction to go with” since “Samsung’s construction changed literally during the

last two weeks, well after claim construction briefing was complete.” (Opp. at 10). However, as

Uniloc well knows, Samsung did not change its construction. Rather, to narrow the disputes for

the claim construction hearing, Samsung dropped certain elements of its proposed construction

which were irrelevant to both non-infringement and invalidity. (See Dkts. 52, 52-2). The

construction that remained—i.e., the one adopted by the Court—contained the identical “only one”

requirement which had been proposed by Samsung since the beginning of the claim construction

process. Moreover, any excuse that Uniloc could not know which construction to go with has been

rejected by this Court since “the issue is whether the Court’s construction was unexpected or

unforeseeable—not whether the party was uncertain as to which particular construction the Court

would ultimately adopt.” See, e.g., Saffran v. Boston Sci. Corp., 2008 U.S. Dist. LEXIS 125225,


                                                  2
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 4 of 8 PageID #: 2404




at *8 (E.D. Tex. Jan. 28, 2008) (a party “cannot argue in good faith that the court’s construction

of [a term] was unexpected” when it knew of the opposing party’s proposed construction of the

term for months, but did not “seek to amend when it learned of that position”). 2 In sum, Uniloc

was well-aware of Samsung’s construction containing the “only one” limitation from the very

outset of the claim construction process, which is the proper time for measuring foreseeability;

and, if Uniloc desired to amend its infringement contentions, it was required to do so at that time,

and not wait until after the Court adopted Samsung’s construction. See, e.g., IDB Ventures, LLC

v. Charlotte Russe Holdings, Inc., 360 F. Supp. 3d 541, 553 (E.D. Tex. 2018) (Finding that, when

the patent owner was aware of the possibility that the defendant’s proposed claim construction

“could undermine the patent owner’s infringement contentions,” the patent owner “should have

taken precautions by framing its infringement contentions to avoid that risk.”).

II.    DR. EASTTOM’S NEW INFRINGEMENT OPINIONS ARE NOT SUPPORTED
       BY THE INFRINGEMENT CONTENTIONS AND SHOULD BE STRICKEN

       Uniloc fails to cite any support in its original Infringement Contentions for Dr. Easttom’s

new opinions.3 Indeed, Uniloc concedes that the Easttom Report relies on arguments that had not

been disclosed in its original Infringement Contentions. With respect to Dr. Easttom’s arguments

regarding “normal operation,” for example, Uniloc does not dispute that: (1) Dr. Easttom relies on

his own construction in his report which had never been disclosed before; (2) the new construction

contradicts Uniloc’s representations during claim construction; (3) Uniloc never asserted that

“normal operation” needed construction in this case; and (4) the new construction is inconsistent

with the construction to which Uniloc previously agreed in the Google matter. (See Mot. at 4-5,

10-11; Opp. at 10-11). Similarly, Uniloc does not dispute that the original Infringement


2
  Uniloc has not cited any authority supporting its argument that the Court’s construction was
unforeseeable due the construction adopted in Motorola, a separate matter. (See Opp. at 10).
3
  Uniloc served the Amended Infringement Contentions two days after the Easttom Report.


                                                 3
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 5 of 8 PageID #: 2405




Contentions do not identify eSIMs or allege how any product that utilizes an eSIM could satisfy

the “mounting” limitations of the asserted claims. (See Mot. at 6; Opp. at 11-12). Further, Uniloc

does not dispute that the original Infringement Contentions lack any allegations regarding indirect

infringement or infringement under the doctrine of equivalents. (See Mot. at 6; Opp. at 12-13).

Accordingly, all of Dr. Easttom’s new infringement theories should be stricken. See ROY-G-BIV

Corp. v. ABB, Ltd., 63 F. Supp. 3d 690, 699 (E.D. Tex. 2014) (“Expert infringement reports may

not introduce theories not previously set forth in infringement contentions.”).

III.   UNILOC HAS NOT DEMONSTRATED GOOD CAUSE FOR AMENDING THE
       INFRINGEMENT CONTENTIONS UNDER P.R. 3-6(b)

       As discussed above, Samsung never modified its core position—which it had taken since

the very outset of the claim construction process—that the “linked user identification module” is

the “only one” that permits normal operation. Therefore, Uniloc should have sought leave to

amend its contentions at that time in order “to avoid th[e] risk” that the Court would agree with

Samsung, IDB Ventures, 360 F. Supp. 3d at 553. Moreover, as demonstrated in the Motion and

further below, no good cause exists to amend them now.

       Further, Uniloc admits in its Opposition that its “prior theory [of infringement] is untenable

in light of the Court’s construction.” (Opp. at 14). However, that does not suggest that all of Dr.

Easttom’s new opinions “are vital.” (Id.) With respect to eSIMs, for example, none of Dr.

Easttom’s new theories are relevant—let alone important—to the alleged infringement by any of

the Accused Products identified in the original Infringement Contentions. Similarly, Uniloc admits

that Dr. Easttom’s new doctrine of equivalents and indirect infringement arguments are

supplemental to Uniloc’s theories regarding literal and direct infringement. In fact, Uniloc did not

even include these new indirect infringement theories in its Amended Infringement Contentions.

       In addition, permitting Uniloc to rely on Dr. Easttom’s new infringement opinions and the



                                                 4
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 6 of 8 PageID #: 2406




Amended Infringement Contentions would be prejudicial to Samsung since, among other reasons,

under the current schedule Samsung is unable to challenge Dr. Easttom’s new constructions of

“normal operation” and “mounting.” Moreover, those new constructions impact Samsung’s

principal non-infringement defenses—appropriately established and confirmed through the claim

construction process—with respect to every asserted claim. Had those opinions been disclosed in

a timely fashion, Samsung would have sought its own constructions for those terms.4 As it now

stands, there is no room in the current schedule for a continuance to conduct additional claim

construction proceedings or fact discovery and cure the prejudice to Samsung.

IV.    UNILOC HAS NOT MOVED FOR LEAVE TO AMEND THE INFRINGEMENT
       CONTENTIONS UNDER P.R. 3-6(b)

       In its Opposition, Uniloc requests—for the first time—“that the Court grant leave to allow

the amendments . . . pursuant to P.R. 3-6(b).” (Opp. at 13). Uniloc’s request is untimely and

procedurally inappropriate. First, in violation of P.R. 3-6(b), Uniloc did not seek leave until over

a month after it served its Amended Infringement Contentions. Second, Uniloc has provided no

authority to support its inclusion of its request for leave in its Opposition rather than in a stand-

alone motion. Third, Uniloc never met and conferred with Samsung regarding its motion, as

required by L.R. CV-7(h). Accordingly, Uniloc’s request for leave should be denied. See, e.g.,

Sycamore IP, 2018 WL 1695231, at *11 (“In this case, by failing to comply with the Local Patent

Rules, Sycamore has forfeited its opportunity to assert the doctrine of equivalents.”).



4
  Further, the new constructions proposed by Dr. Easttom are not supported by the intrinsic
evidence. For example, the claim language of the ’654 patent makes clear that “normal operation
includes a processing of all outgoing calls” (see, e.g., claim 1) and is not limited to making “calls
from the mobile phone number associated with the linked device.” (Opp. at 11). Moreover, neither
the Easttom Report nor the Amended Infringement Contentions explain how Dr. Easttom is
construing “mounting” such that eSIMs can be “mount[ed]” in accordance with the claims. (See
Mot. at 6).



                                                 5
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 7 of 8 PageID #: 2407




Dated: April 6, 2020                 By: /s/ Allan A. Kassenoff
                                     Richard A. Edlin
                                     Allan A. Kassenoff
                                     Justin A. Maclean
                                     Jeffrey R. Colin
                                     Elana Araj
                                     GREENBERG TRAURIG, LLP
                                     MetLife Building, 200 Park Avenue
                                     New York, NY 10002
                                     Telephone: (212) 801-9200
                                     Facsimile: (212) 801-6400
                                     Email: edlinr@gtlaw.com
                                     Email: kassenoffa@gtlaw.com
                                     Email: macleanj@gtlaw.com
                                     Email: colinj@gtlaw.com
                                     Email: araje@gtlaw.com

                                     Melissa R. Smith
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, TX 75670
                                     Telephone: (903) 934-8450
                                     Facsimile: (903) 934-9257
                                     Email: melissa@gillamsmithlaw.com

                                     Attorneys for Defendants Samsung Electronics
                                     Co., Ltd., and Samsung Electronics America,
                                     Inc.




                                     6
Case 2:18-cv-00508-JRG Document 99 Filed 04/06/20 Page 8 of 8 PageID #: 2408




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 6th day of April 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document through

the Court’s CM/ECF system under Local Rule CV-5(a)(3).

                                                     /s/ Allan A. Kassenoff
                                                       Allan A. Kassenoff




                                                 7
